  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA   )
                           )                CRIMINAL ACTION NO.
     v.                    )                   2:17cr131-MHT
                           )                        (WO)
CHRISTOPHER MICHAEL PARKER )

                            NEWMAN ORDER

    Defendant       Christopher    Michael     Parker      having   been

adjudged     guilty    of    the    charge     in    the    revocation

petition (doc. no. 638), it is ORDERED, as stated in

open court on July 31, 2019, that the sentence is as

follows:

    (1) Defendant           Christopher        Michael        Parker’s

supervised release is not revoked.

    (2) All previously imposed conditions of supervised

release in place at this time shall remain in effect,

including     the     regular,     random     drug    testing,      and

required    substance-abuse        treatment    and     mental-health

treatment.
    (3) Defendant        Parker’s         conditions    of     supervised

release   are    modified       to        include    these     additional

conditions:

          (A) Defendant Parker shall participate in, and

    complete,     an    out-patient         drug    treatment       program

    such as Aletheia House or CAPS, at a time to be

    determined by his supervising probation officer.

          (B) Defendant Parker knowingly and voluntarily

    agrees to participate in the Newman Program, see

    United States v. Newman, 350 F. Supp. 3d 1218 (M.D.

    Ala. 2018) (Thompson, J.), which is as follows:

                (i) For        each       new     instance     in     which

          defendant       Parker          tests     positive        for      a

          controlled substance--or fails to appear for a

          drug test without good cause--a warrant for his

          arrest will issue and he will turn himself in

          to    spend    two     consecutive         nights    in     jail,

          servable      when    he    is    not     working.    The       U.S.

          Probation Office shall determine when defendant

          Parker is to serve the two consecutive nights


                                      2
in jail. The jail term should occur as soon as

reasonably possible after his violation, but

not interfere with his employment. Following

each violation, the Probation Office shall file

a report with the court stating when defendant

Parker will serve his jail term, and file a

separate report confirming that he has in fact

served the jail term.

       (ii) Prior to the court issuing a warrant,

defendant Parker will not have a right to a

preliminary hearing, a detention hearing, or a

revocation       hearing.      Instead,     after   defendant

Parker is released from jail, the court will

hold a hearing should defendant Parker request

one.

       (iii)      If defendant Parker tests positive

for    a   controlled     substance       and/or    fails   to

appear for a drug test without good cause three

times,     the    court       will   hold    a   hearing    to




                          3
    re-evaluate      this       sentence       and      treatment

    approach.

        (iv) Both    the    court     and    defendant     Parker

    retain   the     right      to        withdraw   from     the

    agreement;      however,         if     defendant      Parker

    withdraws following a positive test or failure

    to appear for a test without good cause, a

    warrant shall still issue.

DONE, this the 1st day of August, 2019.

                           /s/ Myron H. Thompson
                        UNITED STATES DISTRICT JUDGE




                            4
